ON MOTION FOR REHEARING.
TRIMBLE, J.
In the motion for rehearing it is urged that payment of the judgment to Robertson and Yeater, two of plaintiff’s counsel, must protect defendant because it was the payment of a “final judgment paid to the only officers of the court authorized to receive the amount of money due on the judgment.” And the question is asked, if the payment of the judgment to a portion only of plaintiff’s counsel will not protect, what is one to do against whom a final judgment has been rendered?
The trouble with this contention lies in the assumption of the minor premise that Robertson and Yeater are “the only officers of the court authorized to receive the amount of money due on the judgment.” If a defendant wishes to avoid all responsibility in the matter it can do so by placing the money in custodia legis, that is, by paying it into court, or depositing it with the clerk, throwing upon the law and the court the responsibility of saying where and to whom it shall go. A plaintiff’s counsel are authorized to receive a judgment, but so is the plaintiff. If the law gives a lien upon the cause of action which attaches to a judgment when rendered, and that lien is in favor of every attorney who by authority renders service of which the defendant has notice, then it is not seen how payment of that judgment to one not authorized to accept and release that lien can defeat it. In the case at bar Miss Allen’s remaining counsel Robertson & Yeater were authorized to accept payment of the judgment so far as Miss Allen’s and their own rights were concerned, but they were not authorized to accept payment of and release Lawson’s lien.
*137If defendant had paid the judgment into court or to the clerk, it would have been released of all liability, but not otherwise. The motion for rehearing is overruled.
All concur.